                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MIGUEL CARDONA INOSTROZ,                          Case No. 17-cv-05577-HSG (PR)
                                                          Petitioner,                         ORDER DENYING PETITION FOR
                                   5
                                                    v.                                        WRIT OF HABEAS CORPUS;
                                   6                                                          DENYING CERTIFICATE OF
                                            MICHAEL MARTEL, Warden,1                          APPEALABILITY
                                   7
                                                          Respondent.
                                   8

                                   9             Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28
                                  10   U.S.C. § 2254 by Petitioner Miguel Cardona Inostroz challenging the validity of a judgment
                                  11   obtained against him in state court. Respondent has filed an answer to the petition, Dkt. No. 4,
                                  12   and Petitioner has filed a traverse, Dkt. No. 8. For the reasons set forth below, the petition is
Northern District of California
 United States District Court




                                  13   denied.
                                  14   I.        PROCEDURAL HISTORY
                                  15             On July 9, 2013, a jury found Petitioner guilty of murder in the second degree enhanced by
                                  16   personal discharge of a firearm, assault with a firearm enhanced by personal use of the firearm and
                                  17   infliction of great bodily injury, and possession of a firearm by a felon. Dkt. No. 4-4, Clerk’s
                                  18   Transcript (“CT”), 2CT 271-276; Dkt. No. 4-8, Reporter’s Transcript (“RT”), 4RT 453-455. On
                                  19   July 10, 2013, in a bifurcated court trial of the prior offenses, the trial court found that Petitioner
                                  20   had two prior convictions that were strike offenses and serious felonies. 2CT 278-281; 4RT 451-
                                  21   452, 462-463. The trial court struck the “prison-prior” enhancement alleged for one of the two
                                  22   prior convictions. 2CT 281; 4RT 462. On October 24, 2013, the trial court sentenced Petitioner to
                                  23   an aggregate term of 112-years-to-life. 2CT 289-290, 296-298.
                                  24             On October 24, 2016, the California Court of Appeal affirmed the judgment on direct
                                  25   appeal. Dkt. No. 4-10, Ex. 6.
                                  26             On February 1, 2017, the California Supreme Court denied review. Dkt. No. 4-10, Ex. 8.
                                  27
                                       1
                                  28    Michael Martel, the current warden of the prison where Petitioner is incarcerated, has been
                                       substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                   1          On September 26, 2017, Petitioner filed the instant petition in this Court. Dkt. No. 1. He

                                   2   raised the following two claims that his due process rights were violated: (1) when the trial court

                                   3   failed to instruct the jury with the Dewberry2 instruction (CALJIC No. 8.72), i.e., that it must

                                   4   convict Petitioner of involuntary manslaughter if it had reasonable doubt as to his culpability for

                                   5   murder; and (2) by the admission of “prior bad acts” evidence that he contends was so

                                   6   inflammatory that its admission rendered his trial unfair. Id. at 5, 9.3

                                   7   II.    STATEMENT OF FACTS
                                   8          The following factual background is taken from the October 24, 2016 opinion of the

                                   9   California Court of Appeal:4

                                  10          I. The Prosecution’s Case.
                                              On September 20, 2011, Nicole Silva (Nikki), Shanese Bode, and Maiko Ross moved their
                                  11
                                              three dogs and belongings out of their foreclosed residence (hereinafter, the house), put
                                  12          their belongings into storage, and checked into a room at the La Quinta Inn in Hayward,
Northern District of California




                                              where the housemates intended to stay for a few days before moving to Tracy. Defendant
 United States District Court




                                  13          and a couple, Joann White and Tim Gamble, helped them move. Silva and defendant had
                                              been friends since childhood.
                                  14

                                  15          Also within this group of friends was James Parkins (Lucy), who, like defendant, regularly
                                              visited the house.[FN 2] Two days earlier, defendant ran into Parkins as he was leaving
                                  16          the house. As Ross later recalled, she could hear Parkins and defendant arguing on the
                                              front porch about money. Specifically, defendant was angry about money taken from his
                                  17

                                  18   2
                                         In People v. Dewberry, “the jury was instructed that: (1) if it had a reasonable doubt as to the
                                  19   defendant’s guilt, he was to be acquitted; (2) if it had a reasonable doubt as to whether the
                                       defendant was guilty of first degree or second degree murder, it could convict him only of second
                                  20   degree murder; and (3) if it had a reasonable doubt as to whether the killing was manslaughter or
                                       justifiable homicide, the defendant was to be acquitted.” 51 Cal. 2d 548, 554 (1959). The trial
                                  21   court refused the defendant’s request for the additional instruction that if the jury had a reasonable
                                       doubt as to whether defendant was guilty of murder or manslaughter, it could convict him only of
                                  22   manslaughter. Id. The California Supreme Court held that this was error: “[W]hen the evidence is
                                       sufficient to support a finding of guilt of both the offense charged and a lesser included offense,
                                  23   the jury must be instructed that if they entertain a reasonable doubt as to which offense has been
                                       committed, they must find the defendant guilty only of the lesser offense.” Id. at 555.
                                  24   3
                                         Page number citations for the parties’ filings refer to those assigned by the Court’s electronic
                                  25   filing system and are located at the top right-hand corner of each page.
                                       4
                                  26     The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                       853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                  27   reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                       and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                  28   F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                                                                          2
                                       food stamp card after he left the card at the house the previous night. Defendant blamed
                                   1   Parkins for this loss, telling her, “I’ve killed people for less.”
                                   2
                                       [FN 2:] Lucy was a transgender who identified as female.
                                   3

                                   4   Days later, at about 3:00 or 4:00 p.m. on September 20, the day of the move, the group of
                                       friends congregated at the room rented by White and Bode at the La Quinta Inn. Shortly
                                   5   thereafter, Silva, Bode and White left to go shopping and, a bit later, Gamble left to pick
                                       up food at a nearby Burger King. Once everyone had returned, Silva telephoned Parkins
                                   6
                                       and a plan was made for Parkins to pick Silva up at the hotel so they could run errands.
                                   7   During this call, defendant took his .38 caliber revolver and placed it in the back of his
                                       pants.[FN 3]
                                   8
                                       [FN 3:] Earlier that day, Bode had accidentally sat on defendant’s gun, which had been left
                                   9   on the seat of the truck they were using, prompting defendant to apologize and move the
                                       weapon.
                                  10

                                  11   Parkins arrived at the hotel about 5:48 p.m. with her pet Chihuahua. She went to a chair in
                                       the back of the room and began chatting with Bode and Ross. Just seconds later, defendant
                                  12   left the bed where he was sitting with others and approached Parkins, asking, “Where’s my
Northern District of California




                                       money?” Parkins tried to give defendant a $20 bill, but defendant slapped her hand away,
 United States District Court




                                  13   stating, “Fuck that. What else you got?” Defendant proceeded to rummage through
                                       Parkins’ purse. When Parkins tried to pull her purse away, defendant pistol-whipped her
                                  14
                                       on the head with the butt of his gun, which he was holding by the barrel in his right hand.
                                  15   Parkins continued to struggle with defendant, prompting defendant to grab her by the hair
                                       with his left hand and pull her out of the chair toward him.
                                  16
                                       At this point Silva intervened, yelling and attempting to pull defendant from Parkins by
                                  17   grabbing his arm. Defendant, still holding Parkins by the hair in his left hand and the gun
                                  18   in his right hand, pulled away from Silva’s grasp. As he did so, the gun fired, the single
                                       bullet entering Parkins’ left shoulder, passing through her chest cavity and perforating her
                                  19   left lung and aorta before lodging in her pelvis. Defendant immediately fled the scene.
                                       Parkins died a short time later from a massive hemorrhage.[FN 4]
                                  20
                                       [FN 4:] The coroner testified that Parkins’ cause of death was massive bleeding from a
                                  21   single bullet that entered her left shoulder area and perforated her aorta.
                                  22
                                       Hotel surveillance video shows defendant running from the hotel at about 5:54 p.m., six
                                  23   minutes after Parkins’ arrival. White and Gamble also left the hotel, but Bode, Ross and
                                       Silva stayed and contacted police. At about this time, Raul Medina, another friend of the
                                  24   group, arrived at the hotel with his mother. Medina left the room with Parkins’ purse and
                                       phone before police arrived; however, officers later located Medina with Parkins’
                                  25   belongings at a nearby Target store. After some discussion, Silva and Bode identified
                                  26   defendant as the shooter.

                                  27   A week later, on September 28, 2011 at 8:10 p.m., police officers located defendant in a
                                       vehicle and attempted to detain him by activating their lights and siren. Defendant
                                  28
                                                                                 3
                                              accelerated, attempting to flee by car, before abruptly stopping the car to flee on foot.
                                   1          Eventually, defendant was caught, subdued and arrested.
                                   2
                                              At trial, Ross testified that she had told her housemates about defendant’s argument with
                                   3          Parkins over money two days before the shooting, a fact Silva subsequently denied. Ross
                                              also testified that she told the police about defendant’s and Parkins’ argument. However, it
                                   4          was stipulated by the parties at trial that there was no mention of their argument in any of
                                              the police reports filed in this case.
                                   5

                                   6          II. The Defense Case.
                                              Silva testified on defendant’s behalf, stating her belief that defendant was waving his gun
                                   7          indiscriminatingly while dragging Parkins by the hair through the room. It was at this
                                              point, Silva stated, that defendant’s gun discharged by accident. As Silva recalled, just as
                                   8          she managed to pull defendant’s wrist down as they struggled for control of the gun, it
                                              fired.[FN 5]
                                   9

                                  10          [FN 5:] Silva was a convicted felon.

                                  11          III. The Verdict, Sentencing and Appeal.
                                              On July 9, 2013, the jury found defendant guilty of second degree murder, assault with a
                                  12          firearm, and being a felon in possession of a firearm, and found true the enhancements for
Northern District of California
 United States District Court




                                              personal use of and personal and intentional discharge of a firearm, and for infliction of
                                  13
                                              great bodily injury. In a bifurcated trial, the trial court found true the alleged prior Strike
                                  14          offenses and prior prison term.

                                  15          On October 24, 2013, the trial court sentenced defendant to an aggregate term of 112 years
                                              to life. This sentence consisted of 45 years to life on count one, plus 25 years to life for the
                                  16          personal and intentional discharge enhancement; 25 years to life on count two, plus seven
                                  17          years total for the firearm use and great bodily injury enhancements; a stayed 25 year-to-
                                              life term for count three; and five years each for the two prior serious felony convictions.
                                  18          Defendant subsequently filed a timely notice of appeal.

                                  19   People v. Inostroz, No. A140482, 2016 WL 6212026, *1-2 (Cal. Ct. App. Oct. 24, 2016)

                                  20   (footnotes in original and brackets added).

                                  21   III.   DISCUSSION

                                  22          A.      Standard of Review

                                  23          A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death

                                  24   Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus

                                  25   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

                                  26   he is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  27   § 2254(a).

                                  28          A district court may not grant a petition challenging a state conviction or sentence on the

                                                                                         4
                                   1   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                   2   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                   3   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                   4   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                   5   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); Williams v.

                                   6   Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the

                                   7   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                   8   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                   9   U.S. 619, 637 (1993)).

                                  10             Section 2254(d)(1) restricts the source of clearly established Federal law to the Supreme

                                  11   Court’s jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of

                                  12   the United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s
Northern District of California
 United States District Court




                                  13   decisions as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “A

                                  14   federal court may not overrule a state court for simply holding a view different from its own, when

                                  15   the precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12,

                                  16   17 (2003). A state court decision is “contrary to” clearly established Supreme Court precedent if it

                                  17   “applies a rule that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it

                                  18   “confronts a set of facts that are materially indistinguishable from a decision of [the Supreme]

                                  19   Court and nevertheless arrives at a result different from [its] precedent.” Id. at 405-06. “Under

                                  20   the ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state court

                                  21   identifies the correct governing legal principle from [the Supreme] Court’s decisions but

                                  22   unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal

                                  23   habeas court may not issue the writ simply because that court concludes in its independent

                                  24   judgment that the relevant state-court decision applied clearly established federal law erroneously

                                  25   or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A federal court

                                  26   may not overrule a state court for simply holding a view different from its own, when the

                                  27   precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17

                                  28   (2003).
                                                                                          5
                                   1          On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                   2   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”

                                   3   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the

                                   4   above standards on habeas review, the Court reviews the “last reasoned decision” by the state

                                   5   court. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Cannedy v. Adams, 706 F.3d 1148,

                                   6   1156 (9th Cir.), amended, 733 F.3d 794 (9th Cir. 2013).

                                   7          In its unpublished disposition issued on October 24, 2016, the state appellate court

                                   8   addressed the merits of Petitioner’s two claims. Inostroz, 2016 WL 6212026, *4-8. Therefore, the

                                   9   last reasoned decision as to these claims is the California Court of Appeal’s unpublished

                                  10   disposition. See Wilson, 138 S. Ct. at 1192; Cannedy, 706 F.3d at 1156.

                                  11          The Supreme Court has repeatedly affirmed that under AEDPA, there is a heightened level

                                  12   of deference a federal habeas court must give to state court decisions. See Hardy v. Cross, 565
Northern District of California
 United States District Court




                                  13   U.S. 65, 66 (2011) (per curiam); Harrington v. Richter, 562 U.S. 86, 97-100 (2011); Felkner v.

                                  14   Jackson, 562 U.S. 594 (2011) (per curiam). As the Court explained: “[o]n federal habeas review,

                                  15   AEDPA ‘imposes a highly deferential standard for evaluating state-court rulings’ and ‘demands

                                  16   that state-court decisions be given the benefit of the doubt.’” Id. at 1307 (citation omitted). With

                                  17   these principles in mind, the Court addresses Petitioner’s claims.

                                  18          B.      Petitioner’s Claims
                                  19          As mentioned above, Petitioner raises two due process claims, arguing that the trial court

                                  20   erred by: (1) failing to sua sponte instruct the jury with the Dewberry instruction; and

                                  21   (2) admitting “prior bad acts” evidence. Dkt. No. 1 at 5, 9.

                                  22                  1.      Claim 1: Dewberry Jury Instruction
                                  23          The California Court of Appeal elaborated on Petitioner’s claim relating to the trial court’s

                                  24   failure to sua sponte give the Dewberry instruction, stating as follows:

                                  25          Here, the instructional challenge relates to the court’s failure to give a “Dewberry
                                  26          instruction,” such as that embodied in CALJIC No. 8.72. This standard instruction
                                              instructs jurors that, “[i]f any juror is convinced beyond a reasonable doubt that the killing
                                  27          was unlawful, but that juror has a reasonable doubt whether the crime is murder or
                                              manslaughter, that juror must give the defendant the benefit of that doubt and find it to be
                                  28          manslaughter rather than murder.” The People, to the contrary, dispute any instructional
                                                                                         6
                                              error occurred, pointing to the trial court’s giving of a different instruction, CALCRIM No.
                                   1          640, which they say adequately advised jurors of what to do if they have reasonable doubt
                                   2          as to whether defendant committed the greater or lesser offense.[FN 7]

                                   3          [FN 7:] CALCRIM No. 640, as read in this case, instructed the jury as follows: “You will
                                              be given verdict forms for guilty and not guilty of first and second degree murder and
                                   4          involuntary manslaughter. [¶ ] You may consider these different kinds of homicide in
                                              whatever order you wish, but I can accept a verdict of guilty or not guilty of involuntary
                                   5
                                              manslaughter only if all of you have found the defendant not guilty of first and second
                                   6          degree murder. [¶ ] As with all of the charges in this case, to return a verdict of guilty or
                                              not guilty on a count, you must all agree on that decision. [¶ ] Follow these directions
                                   7          before you give me any completed and signed final verdict form. Return the unused verdict
                                              form to me, unsigned. [¶ ] 1. If all of you agree that the People have proved beyond a
                                   8          reasonable doubt that the defendant is guilty of murder and the degree, complete and sign
                                              that verdict form. Do not complete or sign any other verdict forms. [¶ ] 2. If all of you
                                   9
                                              cannot agree whether the defendant is guilty of first degree murder, inform me that you
                                  10          cannot reach an agreement and do not complete or sign any verdict forms. [¶ ] 3. If all of
                                              you agree that the defendant is not guilty of first degree murder, then you must consider
                                  11          second degree murder. If all of you agree that the People have proved beyond a reasonable
                                              doubt that the defendant is guilty of second degree murder, complete and sign that verdict
                                  12          form. [¶ ] 4. If all of you agree that the defendant is not guilty of second degree murder,
Northern District of California
 United States District Court




                                              but also agree that the defendant is guilty of involuntary manslaughter, complete and sign
                                  13
                                              the form for not guilty of first and second degree murder and the form for guilty of
                                  14          involuntary manslaughter. Do not complete or sign any other verdict forms. [¶ ] 5. If all of
                                              you agree that the defendant is not guilty of first and second degree murder but cannot
                                  15          agree whether the defendant is guilty of involuntary manslaughter, complete and sign the
                                              form for not guilty of first and second degree murder and inform me that you cannot reach
                                  16          further agreement. Do not complete or sign any other verdict forms. [¶ ] 6. If all of you
                                  17          agree that the defendant is not guilty of first and second degree murder or involuntary
                                              manslaughter, complete and sign the verdict forms for not guilty of each crime. Do not
                                  18          complete or sign any other verdict forms.”

                                  19   Inostroz, 2016 WL 6212026, *4 (footnotes in original and brackets added). However, the state

                                  20   appellate court noted that according to Petitioner, CALCRIM No. 640 was “inadequate in this case

                                  21   because it failed to specifically instruct jurors ‘that the benefit of any reasonable doubt regarding

                                  22   whether he committed murder or involuntary manslaughter’ must inure in his favor.” Id. at *5.

                                  23   The state appellate court disagreed with Petitioner, considered the “totality of the jury charge in

                                  24   this case,” and determined that “there [was] no reasonable likelihood the jury misunderstood or

                                  25   misapplied the applicable law notwithstanding the court’s failure to give CALJIC No. 8.72 or the

                                  26   equivalent.” Id. Specifically, the state appellate court determined that CALCRIM No. 640 “as a

                                  27   whole adequately conveyed the import of Dewberry—to wit, that “a criminal defendant is entitled

                                  28   to the benefit of a jury’s reasonable doubt with respect to all crimes with lesser degrees or related

                                                                                          7
                                   1   or included offenses—notwithstanding the trial court’s failure to also give the jury CALJIC No.

                                   2   8.72.” Id. at *6 (citations omitted). In making this determination, the state appellate court stated

                                   3   as follows:

                                   4          As the case law makes clear, a Dewberry instruction is intended to supplement the standard
                                              criminal instruction that, if the jury has a reasonable doubt as to the defendant’s guilt, it
                                   5          must acquit, by clarifying that, if the jury has a reasonable doubt as to whether the defendant
                                              committed a charged offense or the lesser included offense, it must convict only on the
                                   6          lesser offense. (People v. Dewberry, supra, 51 Cal. 2d at pp. 557-558.) Thus, in People v.
                                              Crone, supra, the reviewing court held that the reasonable doubt instruction given to the
                                   7          jury was inadequate because, while the instruction “addresses the effect of reasonable doubt
                                              on the choice between conviction and acquittal, [it does] not [address] the choice between
                                   8          a greater and a lesser included offense.” (54 Cal. App. 4th at p. 78.)
                                   9
                                              Here, to the contrary, the jury was in fact instructed regarding when it must return a verdict
                                  10          of guilty on the lesser offense of involuntary manslaughter rather than the greater offense
                                              of second degree murder. Specifically, the jury was first instructed on the fundamental
                                  11          principle that, to find defendant guilty of murder, the People had the burden of proving
                                              beyond a reasonable doubt that “defendant acted with intent to kill or conscious regard for
                                  12          human life. If the People have not met either of these burdens, you must find the defendant
Northern District of California
 United States District Court




                                  13          not guilty of murder.” Next, the jury was instructed that it would “be given verdict forms
                                              for guilty and not guilty of first and second degree murder and involuntary manslaughter.
                                  14          [¶] You may consider these different kinds of homicide in whatever order you wish, but I
                                              can accept a verdict of guilty or not guilty of involuntary manslaughter only if all of you
                                  15          have found the defendant not guilty of first and second degree murder. [¶] As with all
                                              other charges in this case, to return a verdict of guilty or not guilty on the count, you all
                                  16          must agree on that decision.” Then, the charge further advised that, if jurors agree
                                  17          defendant is not guilty of first degree murder, they must consider second degree murder
                                              and, if they all agree the People have proved beyond a reasonable doubt that he is guilty of
                                  18          second degree murder, they must complete and sign that verdict form. However, if all
                                              jurors agree defendant is not guilty of second degree murder, and then all agree he is guilty
                                  19          of involuntary manslaughter, jurors must “complete and sign the form for not guilty of first
                                              and second degree murder and the form for guilty of involuntary manslaughter.” If, on the
                                  20          other hand, all jurors agree defendant is not guilty of murder, but cannot agree whether he
                                  21          is guilty of involuntary manslaughter, jurors must “complete and sign the form for not
                                              guilty of first and second degree murder and inform [the judge] you cannot reach further
                                  22          agreement.” And, finally, if all jurors agree defendant is not guilty of murder or
                                              involuntary manslaughter, jurors must “complete and sign the verdict forms for not guilty
                                  23          of each crime.”
                                  24
                                              These instructions, considered together, made clear to the jurors that, if they had a
                                  25          reasonable doubt about whether defendant committed second degree murder but
                                              unanimously agreed he committed involuntary manslaughter, they must give defendant the
                                  26          benefit of this doubt by finding him guilty only of the latter. Emphasizing this point, the
                                              jurors were informed that, although they could consider the charged and lesser included
                                  27          homicide offenses in whatever order they desired, they could not convict defendant of the
                                              lesser offense of involuntary manslaughter unless they unanimously agreed he was not
                                  28
                                              guilty of first or second degree murder.
                                                                                        8
                                   1   Id. at *5-6. The state appellate court concluded that the instructions, as given, correctly stated the

                                   2   law and likely did not mislead the jury and that even assuming error for failing to give CALJIC

                                   3   No. 8.72, such an error was harmless, stating:

                                   4           Finally, even assuming for the sake of argument that the trial court erred by not giving
                                   5           CALJIC No. 8.72, we would nonetheless find no grounds for reversal. Indeed, there was a
                                               wealth of evidence indicating that defendant acted with malice. To wit, the record reflects
                                   6           that, upon learning Parkins was coming to the hotel room, defendant put his .38 caliber
                                               revolver in his pants. Then, once Parkins arrived, defendant violently confronted her,
                                   7           grabbing her by the hair, slapping away the money she offered him in repayment, and
                                               striking her in the head with the butt of his gun. This conduct, of course, followed
                                   8
                                               defendant’s warning to Parkins two days earlier that “I’ve killed people for less.”[FN 8]
                                   9
                                               [FN 8:] As we will discuss in Section II, contrary to defendant’s contention, the evidence
                                  10           of defendant’s warning statement to the victim two days before the crime was properly
                                               admitted by the trial court as more probative (of intent) than prejudicial.
                                  11
                                               And, even more significant for purposes of our inquiry, the jury found true the special
                                  12
Northern District of California




                                               allegation that defendant personally and intentionally discharged a firearm, causing great
 United States District Court




                                  13           bodily injury to Parkins within the meaning of section 12022.53, subdivision (d), a finding
                                               not challenged on appeal. Thus, the jury implicitly rejected any theory that defendant
                                  14           accidentally fired his weapon, rendering inconsequential any misdirection of the jury with
                                               respect to their option of finding him guilty of the lesser included offense of involuntary
                                  15           manslaughter rather than second degree murder.[FN 9] (See People v. Koontz (2002) 27
                                               Cal. 4th 1041, 1085–1086 [“Error in failing to instruct the jury on a lesser included
                                  16
                                               offense is harmless when the jury necessarily decides the factual questions posed by the
                                  17           omitted instructions adversely to defendant under other properly given instructions”].)

                                  18           [FN 9:] As explained by CALJIC 17.19, “[t]he term ‘personally used a firearm,’ . . .
                                               means that the defendant must have intentionally displayed a firearm in a menacing
                                  19           manner, intentionally fired it, or intentionally struck or hit a human being with it.”
                                  20
                                               Accordingly, having considered the record as a whole, we reject defendant’s claim that,
                                  21           but for instructional error, it was reasonably probable the jury would have acquitted him
                                               of second degree murder. (See People v. Crone, supra, 54 Cal. App. 4th at pp. 78–79.)[FN
                                  22           10]
                                  23           [FN 10:] We also reject defendant’s argument that, because the purported instructional
                                  24           error violated his federal due process rights, we must apply the more stringent standard of
                                               prejudice. (See Chapman v. California (1968) 367 U.S. 18 (reversal required unless the
                                  25           prosecution proves that it is clear beyond a reasonable doubt the jury would have
                                               convicted the defendant of the charged crime notwithstanding the error].) As the
                                  26           California Supreme Court has explained, “federal law has no effect on the appropriate
                                               standard of California appellate review when, in a noncapital case, the defendant
                                  27           challenges his otherwise valid conviction of a charged offense on grounds the trial court
                                  28           failed in its sua sponte duty under California law to provide instructions, correct and

                                                                                          9
                                               complete, on all lesser included offenses . . . .” (People v. Breverman (1998) 19 Cal. 4th
                                   1           142, 172.)
                                   2   Id. at *6 (footnotes in original and brackets added).
                                   3          First, Petitioner argues in his traverse that “[t]he process due under the United States
                                   4   Constitution was not afforded to Petitioner by the trial court’s refusal to properly instruct the jury
                                   5   [with the Dewberry instruction].” Dkt. No. 8 at 2. To the extent that Petitioner is arguing that he
                                   6   had a constitutionally protected liberty interest in an instruction under Dewberry, such an
                                   7   argument fails. Under limited circumstances, a state statute may create a “liberty interest”
                                   8   protected by the federal right to due process that is enforceable in federal habeas corpus. See
                                   9   Bonin v. Calderon, 59 F.3d 815, 841 (9th Cir. 1995). Notably, Petitioner does not assert that any
                                  10   state statute entitles him to have a trial court sua sponte give the instruction outlined in Dewberry.
                                  11   Nonetheless, if the state permits its appellate courts to cure the deprivation of state law, as the state
                                  12   appellate court could do if an error had occurred, at most, any state-created right constitutes a
Northern District of California
 United States District Court




                                  13   “qualified” liberty interest. Arreguin v. Prunty, 208 F.3d 835, 837-47 (9th Cir. 2000) (citing
                                  14   Clemons v. Mississippi, 494 U.S. 738, 746 (1990)) overruled on other grounds by U.S. v.
                                  15   Buckland, 289 F.3d 558, 564 (9th Cir. 2002). Here, the state appellate court’s determination that
                                  16   the jury instructions as a whole were adequate and that any error was harmless satisfied any
                                  17   qualified liberty interest Petitioner may have had in the instruction. See id. at 837 (state appellate
                                  18   court’s application of a harmless error analysis sufficient to satisfy the standard for state-created
                                  19   qualified liberty interests under Clemons).
                                  20          Second, Petitioner’s argument that the trial court failed to comply with Dewberry does not
                                  21   state a federal claim for the violation of due process. A challenge to a jury instruction solely as an
                                  22   error under state law, i.e., law stemming from the state court decision in Dewberry, does not state
                                  23   a claim cognizable in federal habeas corpus proceedings. See Estelle v. McGuire, 502 U.S. 62, 67-
                                  24   68, 71-72 (1991) (federal habeas corpus relief is not available for violations of state law or for
                                  25   alleged error in the interpretation or application of state law).
                                  26          Assuming arguendo that Petitioner had raised a federal claim, a state trial court’s refusal to
                                  27   give an instruction does not alone raise a ground cognizable in a federal habeas corpus proceeding.
                                  28   See Dunckhurst v. Deeds, 859 F.2d 110, 114 (9th Cir. 1988). The error must so infect the trial that
                                                                                     10
                                   1   the defendant was deprived of the fair trial guaranteed by the Fourteenth Amendment. See id.

                                   2   Whether a constitutional violation has occurred will depend upon the evidence in the case and the

                                   3   overall instructions given to the jury. See Duckett v. Godinez, 67 F.3d 734, 745 (9th Cir. 1995).

                                   4          Here, the state appellate court found that the instruction under Dewberry was unnecessary

                                   5   in light of the other instructions, especially CALCRIM No. 640, which was found to have

                                   6   “adequately conveyed the import of Dewberry.” Inostroz, 2016 WL 6212026, *6. As such, the

                                   7   state appellate court determined that when read as a whole, the trial court’s instructions provided

                                   8   the protections mandated by the Dewberry court. Id. The jurors were instructed on the elements

                                   9   of first and second degree murder, and of involuntary manslaughter. 2CT 237-238, 241. The

                                  10   jurors were instructed that “if they had a reasonable doubt about whether defendant committed

                                  11   second degree murder but unanimously agreed he committed involuntary manslaughter, they must

                                  12   give defendant the benefit of this doubt by finding him guilty only of the latter.” Inostroz, 2016
Northern District of California
 United States District Court




                                  13   WL 6212026, *6. The jurors were also instructed that “they could not convict defendant of the

                                  14   lesser offense of involuntary manslaughter unless they unanimously agreed he was not guilty of

                                  15   first or second degree murder.” Id. Thus, this Court finds that these instructions conveyed the

                                  16   essence of a state Dewberry instruction and did not render Petitioner’s trial fundamentally unfair

                                  17   under the federal Constitution.

                                  18          Accordingly, Petitioner is not entitled to federal habeas relief on this first due process

                                  19   claim, and it is DENIED.

                                  20                  2.      Claim 2: Prior Bad Act
                                  21          Petitioner contends that the trial court erred in admitting a prior bad act to establish his

                                  22   intent. Dkt. No. 1 at 28-31. Specifically, the trial court admitted testimony that, “two days before

                                  23   the shooting, Maiko Ross (a convicted felon who was a friend of the victim) overheard Petitioner

                                  24   argue with the victim over money and say that he had “shot people for less than this.” Id. at 28.

                                  25   Defense counsel objected to Ross’s trial testimony relating to this prior bad act under California

                                  26   Evidence Code § 352 and requested an evidentiary hearing. Id. During the hearing, Ross testified

                                  27   that she knew Petitioner because he regularly came over to the house Ross shared with Silva and

                                  28   Bode. Id. Two days before the shooting, Ross was in her living room playing a card game, when
                                                                                         11
                                   1   she overheard Petitioner and the victim arguing on the front porch over money that had been taken

                                   2   off of Petitioner’s food stamp card. Id. Petitioner was heard telling the victim that he had killed

                                   3   people for less than what she owed him. Id. Following this testimony, the trial court overruled

                                   4   defense counsel’s objection and admitted the evidence upon finding it “highly relevant with

                                   5   respect to possible intent” and not substantially prejudicial. Inostroz, 2016 WL 6212026, *8. The

                                   6   state appellate court noted that defense counsel made a tactical decision to question Ross on cross-

                                   7   examination to elicit the exact statement made by Petitioner: “I’ve killed people for less.” Id.

                                   8          The Court liberally construes Petitioner’s contentions as a claim that the trial court erred in

                                   9   allowing evidence of the prior bad act under California Evidence Code § 1101(b) and that such

                                  10   evidence should otherwise have been excluded under California Evidence Code § 352. Section

                                  11   1101(b) permits admission of evidence, including uncharged misconduct, when it is relevant to

                                  12   establish some fact other than the person’s character, such as motive or intent. Under section 352,
Northern District of California
 United States District Court




                                  13   a trial court is to exclude evidence where the probative value of the evidence is substantially

                                  14   outweighed by the potential for prejudice.

                                  15          On direct appeal, the state appellate court rejected Petitioner’s claim that the trial court

                                  16   improperly admitted evidence of the prior bad act. Inostroz, 2016 WL 6212026, *7-8. The court

                                  17   found “no bases for disturbing the trial court’s admission of the challenged evidence,” stating as

                                  18   follows:
                                              As the trial court aptly noted, the only defense offered at trial was that defendant had
                                  19          accidentally fired his gun, killing Parkins, after Silva grabbed his arm in an attempt to stop
                                  20          his assault on Parkins. The fact that defendant made a threatening statement just two days
                                              earlier that he had killed over less money than she owed him is indeed highly relevant to
                                  21          prove the opposite—to wit, that he deliberately fired his weapon at Parkins out of anger at
                                              her perceived theft of his money. (People v. Rogers (2013) 57 Cal. 4th 296, 327 [trial
                                  22          court was “well within its discretion” in admitting other crimes evidence on the element of
                                              intent where a key issue was whether the murder was premeditated and deliberate and
                                  23
                                              committed with express malice].) While defendant’s choice of words may have proved
                                  24          prejudicial at trial, it was not unduly so. (People v. Karis (1988) 46 Cal. 3d 612, 638
                                              [“Undue prejudice” refers not to evidence that proves guilt, but to evidence that prompts an
                                  25          emotional reaction against the defendant and tends to cause the trier of fact to decide the
                                              case on an improper basis: ‘The prejudice which exclusion of evidence under Evidence
                                  26          Code section 352 is designed to avoid is not the prejudice or damage to a defense that
                                              naturally flows from relevant, highly probative evidence’”].)
                                  27

                                  28
                                                                                         12
                                               Finally, as the People note, defense counsel made a tactical decision to question Ross on
                                   1           cross-examination regarding the argument she allegedly overheard between defendant and
                                   2           Parkins, directly asking what defendant had said to Parkins after accusing her of taking
                                               money from his card:
                                   3
                                               “A. And I guess he found out there was ten bucks missing, maybe twenty dollars missing,
                                   4           some number low like that missing, it was his money.
                                   5
                                               Q. You said he then made a statement to her?
                                   6
                                               A. Yes.
                                   7
                                               Q. That was what?
                                   8
                                               A. I’ve killed people for less.
                                   9

                                  10           Q. What?

                                  11           A. I’ve killed people for less.”
                                  12           Under these circumstances and given the substantial relevance of this challenged testimony
Northern District of California
 United States District Court




                                               to the hotly disputed issue of intent, there is no basis whatsoever for disturbing the trial
                                  13
                                               court’s ruling.
                                  14   Id. at *8.
                                  15           A claim that the state trial court erred in admitting evidence, as a general matter, does not
                                  16   present a cognizable habeas claim. See Estelle, 502 U.S. at 67-68, 72 (state court’s incorrect
                                  17   application of state evidentiary law to allow evidence of prior bad acts did not present a claim
                                  18   cognizable by a federal habeas court); Swarthout v. Cooke, 562 U.S. 216, 219-21 (2011) (“We
                                  19   have stated many times that ‘federal habeas corpus relief does not lie for errors of state law’”).
                                  20   The admission of evidence is not subject to federal habeas review unless a specific constitutional
                                  21   guarantee is violated or the error is of such magnitude that the result is a denial of the
                                  22   fundamentally fair trial guaranteed by due process. Henry v. Kernan, 197 F.3d 1021, 1031 (9th
                                  23   Cir. 1999); Colley v. Sumner, 784 F.2d 984, 990 (9th Cir. 1986). Due process is violated only if
                                  24   there are “no permissible inferences the jury may draw from the evidence.” Jammal v. Van de
                                  25   Kamp, 926 F.2d 918, 920 (9th Cir. 1991).
                                  26           Here, Respondent argues the state appellate court “reasonably concluded that permissible
                                  27   inferences rendered admission of the challenged evidence reasonable and that any prejudice was
                                  28
                                                                                         13
                                   1   insufficient to render the conviction unfair.” Dkt. No. 4-1 at 18 (citing Estelle, 502 U.S. at 67).

                                   2   Respondent points out that “other than [P]etitioner’s own words, no evidence was introduced that

                                   3   [P]etitioner had in fact committed other murders as stated in the prior threat.” Id. Thus,

                                   4   Respondent contends that “the jury was left with three inferences, none of which reasonably

                                   5   precluded admission of the statement as unduly inflammatory,” explaining that:

                                   6          First, jurors could reasonably infer the statement was false hyperbole designed to frighten
                                   7          his victim. Second, jurors could determine the statement was true, and thus, as earlier
                                              discussed, had significant probative value of petitioner’s intent. Third, jurors could have
                                   8          inferred, as defense counsel argued, that the witness who overhead the threat was
                                              unreliable since police reports did not support her assertion that she had told them of
                                   9          appellant’s statement.
                                  10   Id. at 18-19 (citing 4RT 404-405). The Court agrees that these were permissible inferences that
                                  11   the jury could draw from the evidence.
                                  12          Nor did any arguable error in admitting the evidence render the trial prejudicially unfair
Northern District of California
 United States District Court




                                  13   under Brecht. 507 U.S. at 637. As the state appellate court found in its analysis of the first claim,
                                  14   the evidence establishing Petitioner’s guilt and criminal intent was substantial. Inostroz, 2016 WL
                                  15   6212026, *3-6. The record reflects that, upon learning the victim was coming to the hotel room,
                                  16   Petitioner put his .38 caliber revolver in his pants. Id. at *6. Once the victim arrived, Petitioner
                                  17   confronted her, grabbed her by the hair, slapped away the money she offered him in repayment,
                                  18   and struck her in the head with the butt of his gun. Id. The state appellate court also observed that
                                  19   the prior bad act was raised by defense counsel during Ross’s cross-examination. Id. As
                                  20   Respondent points out, “[t]he defense elicited this detail to undermine the credibility of the
                                  21   witness who overheard the threat by impeaching her claim that she had reported the threat to
                                  22   police.” Id. at 18 fn. 11 (citing 3RT 168-170, 4RT 404-405). In summary, Respondent argues that
                                  23   the state appellate court “reasonably found the evidence was neither inflammatory nor unduly
                                  24   prejudicial, highlighting that the defense had elicited much of the detail surrounding the specifics
                                  25   of [P]etitioner’s prior threat.” Dkt. No. 4-1 at 18. This Court again agrees, and finds that the state
                                  26   appellate court’s rejection of Petitioner’s evidentiary claim was neither contrary to, nor involved
                                  27   an unreasonable application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1).
                                  28          Accordingly, Petitioner is not entitled to habeas relief based on this alleged due process
                                                                                         14
                                   1   violation, and his second claim is DENIED.

                                   2          C.      Certificate of Appealability
                                   3          The federal rules governing habeas cases brought by state prisoners require a district court

                                   4   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                   5   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                   6          A judge shall grant a certificate of appealability “only if the applicant has made a

                                   7   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   8   certificate must indicate which issues satisfy this standard, id. § 2253(c)(3). “Where a district

                                   9   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  10   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  11   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  12   473, 484 (2000).
Northern District of California
 United States District Court




                                  13          Here, Petitioner has not made such a showing, and, accordingly, a certificate of

                                  14   appealability will be denied.

                                  15   IV.    CONCLUSION
                                  16          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                  17   certificate of appealability is DENIED.

                                  18          The Clerk of the Court shall enter judgment in favor of Respondent and close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 1/21/2020

                                  21

                                  22
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         15
